SECOND DIVISION
                           MILLER, P. J.,
         HODGES, J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                     June 25, 2021



In the Court of Appeals of Georgia
 A21A0591. WALKER v. THE STATE.

      MILLER, Presiding Judge.

      A Henry County jury found Joseph Gene Walker guilty of a violation of a

sexual offender restriction, child molestation, loitering and prowling, public

indecency, public drunkenness, and obstruction of an officer. The trial court imposed

a 30-year sentence, with the first 15 years to be served in confinement and the

remainder to be served on probation. Walker appeals from his convictions and

sentence, arguing that (1) the evidence was insufficient to sustain his conviction for

violation of a sexual offender restriction; (2) his trial counsel rendered ineffective

assistance of counsel by failing to file a demurrer to the violation of a sexual

restriction offense; (3) the trial court erred by denying his motion to bifurcate the

proceedings; (4) the trial court erred by allowing the State to present victim impact
testimony in the guilt phase of his trial; and (5) the cumulative effect of the errors

warrants a new trial. For the reasons that follow, we reverse Walker’s conviction for

violation of a sexual offender restriction, but we affirm Walker’s remaining

convictions.

      Viewed in the light most favorable to the jury’s verdicts,1 the record adduced

at trial shows that in July 2017, Donique Goode lived with her four year-old son at

the Echelon Park Apartments in Henry County, Georgia, and Goode’s 16 year-old

niece, Danira West, visited her that summer. While Goode was at work on July 29,

2017, West took Goode’s 4 year-old son to the park across from the home and noticed

that a man, whom she later identified as Walker, watched her as she played with

Goode’s son. As West continued to play with Goode’s son at the playground, West

saw Walker touch his penis. West testified that Walker’s penis was out of his pants,

that she saw Walker’s penis as he “touched” it, and she described Walker’s

movements as him “shaking his penis.” West said that it appeared that Walker wanted

her to see him touching his penis, and he continued touching his penis as he walked

up a nearby stairway. West then called Goode who then called 911.2

      1
          Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979).
      2
          Goode’s 911 call was admitted into evidence and played for the jury.

                                          2
      Michael Blythe, a police officer with the McDonough Police Department, was

dispatched to the playground. As Officer Blythe drove around the apartment complex

searching for Walker, West flagged him down, told him that her aunt had called 911,

and recounted to him Walker’s actions. While speaking with Officer Blythe, West

saw Walker nearby and pointed him out to Officer Blythe, and Officer Blythe ordered

Walker to come out from among the bushes. At that point, Walker took off running

in another direction, and Officer Blythe and another officer who responded to the

playground chased after Walker as he continued to flee the area. After Walker was

apprehended, Officer Blythe smelled the odor of alcohol from Walker and asked him

if he had been drinking, and Walker answered that he had drunk a margarita.

      Walker was indicted on one count of violation of a sexual offender restriction

(OCGA § 42-1-15), two counts of child molestation (OCGA § 16-6-4 (a)), one count

of loitering or prowling (OCGA § 16-11-36), one count of public indecency (OCGA

§ 16-6-8), one count of public drunkenness (OCGA § 16-11-41), and one count of

obstruction of an officer (OCGA § 16-10-24 (a)). The jury found Walker guilty on all

counts, and the trial court imposed a 30-year sentence, with the first 15 years to be

served in confinement and the remainder to be served on probation. Walker



                                         3
subsequently filed a motion for new trial, which the trial court denied after a hearing.

This appeal followed.

      1. First, Walker argues that the evidence was insufficient to sustain his

conviction for violation of a sexual offender restriction because the State failed to

present evidence that he committed a crime that required registration on or after July

1, 2008. After a close review of the relevant statutory provisions, we agree and

reverse Walker’s conviction on this count.

      Ordinarily, when reviewing a sufficiency of the evidence claim, the standard

we apply is “whether a rational trier of fact could have found the defendant guilty

beyond a reasonable doubt. This court does not reweigh evidence or resolve conflicts

in testimony; instead, evidence is reviewed in a light most favorable to the verdict,

with deference to the jury’s assessment of the weight and credibility of the evidence.”

(Citation omitted.) Little v. State, 332 Ga. App. 553 (1) (774 SE2d 132) (2015).

Because Walker’s sufficiency of the evidence claim primarily involves the

interpretation of a statute, however, “[a]s in all appeals involving the construction of

statutes, our review is conducted under a de novo standard.” (Citation omitted.)

Williams v. State, 299 Ga. 632, 633 (791 SE2d 55) (2016).



                                           4
      “Pursuant to the rules of statutory construction, we presume that the General

Assembly meant what it said and said what it meant.” Williams, supra, 299 Ga. at

633. Additionally,

      [i]n statutory interpretation cases such as this, it is well settled that a
      statute draws its meaning from its text. When interpreting a statute, we
      must give the text its plain and ordinary meaning, view it in the context
      in which it appears, and read it in its most natural and reasonable way.
      For context, we may look to other provisions of the same statute, the
      structure and history of the whole statute, and the other law —
      constitutional, statutory, and common law alike — that forms the legal
      background of the statutory provision in question.


(Citations and punctuation omitted.) State v. Coleman, 306 Ga. 529, 530 (832 SE2d

389) (2019).

      Here, Count 1 of the indictment alleged that Walker violated OCGA § 42-1-15,

which states in relevant part that “it shall be unlawful for any individual or for any

person who is or should be registered on another state’s sexual offender registry to

loiter, as prohibited by Code Section 16-11-36, at any child care facility, school, or

area where minors congregate.” OCGA § 42-1-15 (d). As reflected above, this

particular subsection of the statute, by itself, does not contain any date limitations or

constraints as to when the defendant’s prior act occurred. In looking at the statutory

                                           5
scheme, however, we note that OCGA § 42-1-15 is titled in part: “Restrictions on

residence of or loitering by registered sex offender for acts committed after July 1,

2008[.]” (Emphasis supplied.)

      Moreover, in looking at the structure of OCGA § 42-1-15, we note that this

statute is situated next to two similar statutory provisions within the same article that

have nearly identical titles and provisions, but contain different date limitations.

OCGA § 42-1-16 is titled in part, “[r]estrictions on residence of or loitering by

registered sex offender for acts committed between July 1, 2006 and June 30, 2008[,]”

and contains several provisions within the statute that specify date limitations.3

Notably, OCGA § 42-1-15 and OCGA § 42-1-16 both contain identical provisions

prohibiting an individual who is required to register from loitering at any child care

facility, school, or area where minors congregate.4 Further, OCGA § 42-1-17 is partly

titled, “[r]estrictions on residence of or loitering by registered sex offender for acts



      3
         For example OCGA § 42-1-16 (b) states that “[a]ny individual who
committed an act between July 1, 2006, and June 30, 2008, for which such individual
is required to register shall not reside within 1,000 feet of any child care facility,
church, school, or area where minors congregate. (Emphasis supplied).
      4
        See OCGA §§ 42-1-15 (d), 42-1-16 (d) (“[I]t shall be unlawful for any
individual to loiter, as prohibited by Code Section 16-11-36, at any child care facility,
school, or area where minors congregate.”).

                                           6
committed between June 4, 2003 and June 30, 2006[.]” That statute also contains

several provisions with date limitations.5

      Based on our analysis of the statutory scheme, we are compelled to conclude

that OCGA § 42-1-15 (d) only applies to acts requiring registry that were committed

on or after July 1, 2008. The legislature titled OCGA § 42-1-15 as “[r]estrictions on

residence of or loitering by registered sex offender for acts committed after July 1,

2008[,]” and the legislature enacted other statutes with similar or identical provisions

within the same article that expressly contain date limitations, which evinces an intent

on the part of the legislature that OCGA § 42-1-15 and the loitering prohibition

therein only applies to those who are required to register for acts that were committed

during a specific time period.

      We reject the State’s argument that the legislature did not intend for the date

limitation to apply to the entire statute. The State’s argument is based on the fact that,

because Walker was an “individual”6 under OCGA § 42-1-15 and therefore required

      5
         See, e.g., OCGA § 42-1-17 (b) (“Any individual who committed an act
between June 4, 2003, and June 30, 2006, for which such individual is required to
register shall not reside within 1,000 feet of any child care facility, school, or area
where minors congregate.”).
      6
        OCGA § 42-1-15 (a) (1) defines “individual” as “a person who is required to
register pursuant to OCGA § 42-1-12.” OCGA § 42-1-12 (a) (9) (B) (xi) requires a

                                             7
to register as a sexual offender, the prohibition against loitering by an “individual”

in OCGA § 42-1-15 (d) was applicable to Walker. We do not construe OCGA § 42-1-

15 in such a manner. We note that OCGA § 42-1-16 (a) (2) also defines “individual”

in the same manner as OCGA § 42-1-15 (a) (1), and it also contains an identical

provision to OCGA § 42-1-15 (d) that prohibits sexual offenders from loitering. See

OCGA § 42-1-16 (d) (prohibiting sexual offenders from loitering at any child care

facility, school, or areas where minors congregate). In construing statutes, we adhere

to the fundamental principle “that require[s] us to construe the statute[s] according

to [their] terms, to give words their plain and ordinary meaning, and to avoid a

construction that makes some language mere surplusage.” (Citation omitted.) Coates

v. State, 304 Ga. 329, 330 (818 SE2d 622) (2018). Additionally, “all statutes are

presumed to be enacted by the legislature with full knowledge of the existing

condition of the law and with reference to it. They are therefore to be construed in

connection and in harmony with existing law[,]” “and we [do] not presume that the

legislature intended that any part of the criminal code to be without meaning[.]”

(Citations and punctuation omitted.) Mahone v. State, 348 Ga. App. 491, 495-496 (2)

person to register as a sexual offender if they have been convicted for “[a]ny conduct
which, by its nature, is a sexual offense against a victim who is a minor[]” which was
committed after June 30, 2001.

                                          8
(823 SE2d 813) (2019). Because the State’s interpretation of OCGA § 42-1-15 (d)

would render OCGA § 42-1-16 (d) meaningless and mere surplusage, we reject the

State’s interpretation and hold that OCGA § 42-1-15 (d) applies to acts requiring

registry that were committed on or after July 1, 2008.

      Turning to the evidence presented for this offense, the State presented evidence

that Walker was required to register as a sexual offender due to his conviction for

statutory rape that occurred in October 2002. Given our holding that the loitering

prohibition in OCGA § 42-1-15 (d) applies only to acts requiring registry that were

committed on or after July 1, 2008, Walker’s statutory rape conviction which

occurred in October 2002 was insufficient to prove a violation of the loitering

provision in OCGA § 42-1-15 (d), and we therefore reverse his conviction and vacate

the sentence entered on that count.

      2. Second, Walker argues that his trial counsel rendered ineffective assistance

of counsel by failing to file a general demurrer to the violation of a sexual offender

restriction offense. Because we have reversed Walker’s conviction on this count, this

claim is moot. See Johnson v. State, 214 Ga. App. 77, 81 (2) (447 SE2d 74) (1994)

(claim that counsel was ineffective for failing to file a motion for directed verdict on



                                           9
a count of conviction was moot once Court of Appeals concluded that the evidence

was insufficient to support that conviction).

      3. Next, Walker argues that the trial court erred by denying his motion to

bifurcate the violation of a sexual offender restriction charge from the remaining

charges. We conclude that, pretermitting whether the trial court erred by denying

Walker’s motion to bifurcate, any error was harmless.

      The test for determining nonconstitutional harmless error is whether it
      is highly probable that the error did not contribute to the verdict. And in
      considering whether a trial court’s error was harmful, we weigh the
      evidence as we would expect reasonable jurors to have done so, as
      opposed to assuming that they took the most pro-guilt possible view of
      every bit of evidence in the case.


(Citations and punctuation omitted.) Lofton v. State, 309 Ga. 349, 356-357 (3) (b)

(846 SE2d 57) (2020); see also Mangrum v. State, 244 Ga. App. 559 (536 SE2d 217)

(2000) (applying harmless error test to defendant’s claim that the trial court erred by

failing to sever the offenses).

      Here, Walker made a motion to bifurcate the violation of a sexual offender

restriction from the remaining charges, arguing that his status as a registered sex




                                           10
offender was irrelevant to the other charges and that he would be prejudiced by the

admission of that evidence at trial. The trial court, however, denied Walker’s motion.

      We conclude that, pretermitting whether the trial court erred by denying

Walker’s motion to bifurcate the violation of a sexual offender restriction charge from

the remaining charges, any error was harmless. The State presented testimony from

West that Walker took his penis out of his pants and began touching and “shaking his

penis” while she and her cousin played at a playground West further testified that it

appeared that Walker wanted to make sure that she saw him touching his penis.

Additionally, Walker fled from law enforcement after West identified him to the

police officers, and the officers noticed the odor of alcohol emanating from Walker

after he was apprehended. In light of this evidence, we conclude that any error in the

trial court’s denial of Walker’s motion to bifurcate the proceedings was harmless. See

Mangrum, 244 Ga. App. at 559 (holding that the trial court’s error in denying the

defendant’s motion to sever the offenses was harmless where the State presented

strong evidence of the defendant’s guilt).

      4. Walker further argues that the trial court erred by allowing the State to

present victim impact evidence during the guilt phase of his trial. We agree that the



                                          11
trial court erred by permitting the State to present victim impact evidence during the

guilt phase of Walker’s trial, but we conclude that the error was harmless.

        The admissibility of victim impact evidence is reviewed for abuse of

discretion. See Lawler v. State, 276 Ga. 229, 232 (3) (576 SE2d 841) (2003)

(reviewing the admissibility of victim impact testimony under the abuse of discretion

standard).

       “Under Georgia law, evidence about a crime victim’s personal characteristics

and the emotional impact of the crime on the victim, the victim’s family, and the

victim’s community generally is not admissible in the guilt/innocence phase of a

criminal trial.” Lofton, supra, 309 Ga. at 363 (6) (b) (ii). This is because “background

information about the victim that is not relevant to the issues in the guilt/innocence

phase, particularly the sort of background information likely to engender the jury’s

sympathies, should not be presented to the jury during that phase.” (Citation omitted.)

Id. at 363-364 (6) (b) (ii).

       Here, over Walker’s objection, the State questioned West as to how Walker’s

actions impacted her, and West responded that she pays attention when someone is

watching her to make sure that they would not try to harm her. The State also



                                          12
questioned West about whether she has visited Goode at her apartment since the

incident, and West responded that she had not returned to Goode’s home.

      We conclude that the trial court erred by permitting the State to present victim

impact testimony from West in the guilt phase of his trial. West’s testimony about

how Walker’s actions subsequently affected her daily life was not relevant to the

jury’s determination of Walker’s guilt and inappropriately appealed to the jury’s

sympathies. See Lofton, supra, 309 Ga. at 364 (6) (b) (ii) (holding that the admission

of evidence relating to the victim’s career progression and his father’s death was

inadmissible during the guilt phase of the defendant’s trial because the evidence was

not relevant to the determination of the defendant’s guilt and it inappropriately

appealed to the jury’s sympathies).

      Nevertheless, we conclude that the error in the admission of the victim impact

evidence was harmless. See Willis v. State, 304 Ga. 686, 715-716 (16) (820 SE2d

640) (2018) (applying harmless error test to the improper admission of victim impact

testimony). As stated above in Division 3, the State presented testimony from West

that Walker took his penis out of his pants and began touching and “shaking his

penis.” West further testified that it appeared that Walker wanted to make sure that

she saw him touching his penis. Additionally, Walker fled from law enforcement after

                                         13
West identified him to the police officers, and the officers noticed the odor of alcohol

emanating from Walker after he was apprehended. Therefore, in light of this strong

evidence of guilt, we conclude that the error in the admission of impact testimony

during the guilt phase of Walker’s trial was harmless. See id. (holding that the error

in the admission of the victim impact evidence was harmless because the State

presented strong evidence of the defendant’s guilt).

      5. Lastly, Walker argues that the cumulative effect of the errors by the trial

court and his trial counsel entitles him to a new trial.

      Georgia has recently adopted a cumulative error rule, stating that
      Georgia courts considering whether a criminal defendant is entitled to
      a new trial should consider collectively the prejudicial effect of trial
      court errors and any deficient performance by counsel — at least where
      those errors by the court and counsel involve evidentiary issues.


(Citation and punctuation omitted.) Showers v. State, 353 Ga. App. 754, 761 (2) (d)

(839 SE2d 245) (2020).

      In this case, we have considered the pretermitted error of the trial court’s denial

of Walker’s motion to bifurcate and the improper admission of victim impact

testimony, and we conclude that the cumulative effect of these errors does not warrant

a new trial in light of the strong evidence of Walker’s guilt. See Allen v. State, 310

                                          14
Ga. 411, 417 (4) (851 SE2d 541) (2020) (holding that the cumulative effect of the

trial court’s errors did not warrant a new trial).

      Accordingly, for the reasons stated above, we reverse Walker’s conviction for

violation of a sexual offender restriction, but we affirm his remaining convictions.

      Judgment affirmed in part and reversed in part. Hodges, J., and Senior

Appellate Judge Herbet E. Phipps, concur.




                                           15